DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.  Applicant asserts that the combination of Moon and Cho would not have disclosed the claimed invention, in particular the structure of the water supply level sensor.  Applicant states that the sensor of Moon is to “inform the user,” while the sensor of Cho is to automatically operate a valve, and that it would have therefore not been obvious to modify Moon to have the sensor of Cho.  However, the intended function of the sensor of Cho does not preclude one of ordinary skill in the art from having a motivation to use the structural characteristics of the sensor of Cho in the apparatus taught by Moon.  The sensor of Cho is capable of performing the function taught by Moon; the intended functions based on signals from the sensor need not be the same when the structure of the sensor is what is relied on to show obviousness.


Response to Amendments
The rejections of claims 1, 4, 6-9, 11, 13-16, 18-20, 22-23, and 25-27 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al.
As to claim 1, Moon teaches a clothes treatment apparatus comprising a cabinet 10 (fig. 1) partitioned into a treatment chamber 12, a cycle chamber 20 (fig. 5), and a tank installation space (lower portion, of the cabinet, see fig. 25); a door 14 (fig. 1; also door panel cover of door module 60 may be the claimed “door,” fig. 5); a steam unit 30 (fig. 5) in the cycle chamber; a heat pump unit 22 (see also para. 84); a water supply tank 62 (fig. 25) separably installed in the tank installation space and connected to the steam unit; a drainage tank 63 separably installed in the tank installation space to store 
Moon is silent as to the location of its water supply tank level sensor, and therefore does not teach that it is located between and spaced apart from upper and lower ends of the tank.  However, one of ordinary skill in the art would recognize as obvious to locate the sensor in the claimed location.  Cho teaches a clothes treatment apparatus with a tank 25 with a level sensor 28 (fig. 3) between and spaced apart from upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Cho in the apparatus of Moon so that liquid level can be sensed at a particular liquid level between upper and lower ends of the tank.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Moon teaches that the water supply tank is adjacent to the drainage tank (fig. 25).
As to claim 9, Moon teaches a grip that is concave and accessible from the front (fig. 25).
As to claim 22, Moon teaches separate drainage and water supply level sensors (para. 217).
As to claim 23, Moon teaches a tank module frame that partitions the lower part into front and rear parts (fig. 5, any of the shown components can indicate a “frame” .

Claims 6-8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20140317948 by Lee et al. and U.S. Patent Application Publication 20110174022 by Ryu et al.
As to claim 8, Moon does not teach that an upper side of the water supply or drainage tanks is rounded to reduce interference with a tank installation space.  However, Lee teaches a clothes treatment apparatus with tanks having rounded upper portions (fig. 3); Ryu also teaches a clothes treatment apparatus with a tank 70 having an upper rounded portion (figs. 4 and 5).  One of ordinary skill in the art would understand that the rounded portion can reduce interference with an installation space, as demonstrated by fig. 5 of Ryu.  As depicted, the rounded upper portion is necessary to reduce interference with a partition in an installation space.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 25, Moon depicts a structure upon which the water supply tank and the drainage tank are supported (fig. 25).  Moon does not clearly depict the claimed tank support bar.  However, utilizing a “tank support bar” would be an obvious structural component to include in the apparatus taught by Moon.  Lee teaches a clothes treatment apparatus having water supply and drainage tanks 743, 745 (fig. 1) 
As to claim 6, the particular shape of the tank would be an obvious modification to Moon, Lee, and/or Ryu as a design choice based on routine engineering by one of ordinary skill in the art, absent persuasive evidence that the claimed shape is a criticality or produces unexpected results.  See MPEP 2144.04.  Furthermore, Ryu teaches concave portions of its tank 70 (figs. 4 and 5) that engage with a supporting structure (see fig. 4 inset).
As to claim 7, the particular shape of the tank and tank support bar would be an obvious modification to Moon, Lee, and/or Ryu as a design choice based on routine engineering by one of ordinary skill in the art, absent persuasive evidence that the claimed shape is a criticality or produces unexpected results.  See MPEP 2144.04.  Furthermore, although Moon is not explicit as to the particular structural relationship .

Claims 11, 13-15, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al. as applied to claim 23 above, and further in view of U.S. Patent Application Publication 20100236091 by Dittmer et al.
As to claim 13, Moon and Cho are silent as to the particular structures of their water level sensors.  However, Dittmer teaches a water level sensor for a drainage water tank in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a “float cabinet” (guide housing 10, fig. 3) fixed to a water tank, a float 3 in the float cabinet, and a sensor in the float cabinet that magnetically senses the float (para. 15).  One of ordinary skill in the art would recognize as obvious to modify the sensor taught by Moon and/or Cho to be the sensor taught by Dittmer.  Dittmer teaches that its sensor provides the advantages of low cost, almost trouble-free operation, and restricted possibility of tampers (paras. 27-30).  One of ordinary skill in the art would be motivated to modify Moon for these reasons.  Furthermore, a float-type switch as claimed and as taught by Dittmer are in principle well-known and common in the art.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 14, the sensor of Dittmer or Cho would be installed at a front or rear of the tank module frame, as the tanks would be located at one of these locations.

As to claim 26, Moon and Cho are silent as to the particular structures of their water level sensors.  However, Dittmer teaches a water level sensor for a water tank in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a “float cabinet” (guide housing 10, fig. 3) fixed to a water tank, a float 3 in the float cabinet, and a sensor in the float cabinet that magnetically senses the float (para. 15).  One of ordinary skill in the art would recognize as obvious to modify the sensor taught by Moon and/or Cho to be the sensor taught by Dittmer.  Dittmer teaches that its sensor provides the advantages of low cost, almost trouble-free operation, and restricted possibility of tampers (paras. 27-30).  One of ordinary skill in the art would be motivated to modify Moon for these reasons.  Furthermore, a float-type switch as claimed and as taught by Dittmer are in principle well-known and common in the art.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, the sensor of Dittmer or Cho would be installed at a front or rear of the tank module frame, as the tanks would be located at one of these locations.
As to claim 27, the water level sensor taught by Dittmer or Cho is capable of being configured to detect a desired minimum amount of water in a water supply tank (para. 16).

s 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110174022 by Ryu et al.
As to claim 16, Moon teaches a tank body that defines an opening (of the cabinet) at a front of the tank body and a rounded upper surface of the tank body (fig. 25).  Moon further teaches that the tank may be detachably mounted to a door 60, the door having a concave grip (fig. 5; para. 82).  Although Moon does not teach a check valve, Ryu teaches a check valve for its detachable tank (fig. 4).  One of ordinary skill in the art would recognize as obvious that the detachable tank structure taught by Ryu is otherwise similar to the detachable tank structure contemplated by Moon, and that a check valve would serve the known purpose of allowing connection and disconnection between the tank and internal fluid structures during the explicitly taught movement of the tank.
As to claim 18, Ryu teaches that its check valve is located at a lower side of the tank body (fig. 4), and it is connected to its steam unit 30.  Moon also teaches that its water supply unit supplies water to a steam unit (para. 14).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al. and U.S. Patent Application Publication 20110174022 by . as applied to claim 16 above, and further in view of U.S. Patent Application Publication 20140317948 by Lee et al.
As to claim 19, As to claim 19, Moon teaches tank that would readily be understood to have a water hole (i.e. a fill hole or port) at an upper side, the hole having a cover (i.e. cap); see fig. 25.  Additionally, Lee teaches a clothes treatment apparatus with water holes and water hole covers 7431, 7451 at upper side of its tanks (fig. 3; paras. 80, 85), which are examples of well-known fill holes and covers.  One of ordinary skill in the art would recognize as obvious the use of well-known fill holes and covers.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al. and U.S. Patent Application Publication 20110174022 by Ryu et al. as applied to claim 16 above, and further in view of U.S. Patent Application Publication 20100236091 by Dittmer et al.
As to claim 20, Moon and Cho do not explicitly teach a float cabinet, float, and a float installation part in its tanks.  However, Dittmer teaches a water level sensor for a water tank in a clothes treatment apparatus (abstract) comprising a “float cabinet” (guide housing 10, fig. 3) fixed to a water tank, a float 3 in the float cabinet that moves up and down based on a water level in the tank; and float installation parts 10, 11 (fig. 3).  One of ordinary skill in the art would recognize as obvious to modify the sensor taught by Moon and/or Cho to be the sensor taught by Dittmer.  Dittmer teaches that .

Allowable Subject Matter
Claims 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711